Exhibit 10.2

 

LOGO [g6043076043072.jpg]

RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT

In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and James Mackey (“Executive” or “you”), effective on the date the
Executive assigns a personal signature to page 5 of this Agreement.

I.         Definitions

The following terms shall have the meanings indicated when used in this
Agreement.

A.         Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which Executive and the Company may agree in
writing from time-to-time.

B.         Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.

II.         Non-Competition

Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that neither during
Executive’s employment with Freddie Mac, nor for twelve (12) months immediately
following termination of Executive’s employment for any reason, will Executive
consider offers of employment from, seek or accept employment with, or otherwise
directly or indirectly provide professional services to any Competitor, if the
Executive will be rendering duties, responsibilities or services for the
Competitor



--------------------------------------------------------------------------------

2

that are of the type and nature rendered or performed by you during the past two
years of your employment with Freddie Mac. Executive acknowledges and agrees
that this covenant has unique, substantial and immeasurable value to Freddie
Mac, that Executive has sufficient skills to provide a livelihood for Executive
while this covenant remains in force, and that this covenant will not interfere
with Executive’s ability to work consistent with Executive’s experience,
training and education. This non-competition covenant applies regardless of
whether Executive’s employment is terminated by Executive, by Freddie Mac, or by
a joint decision.

If Executive is a licensed lawyer, this non-competition covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of the Executive’s licensure or registration
that concerns the Executive’s employment as counsel with, or provision of legal
services to, a Competitor.

III.         Non-Solicitation and Non-Recruitment

During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination date, Executive will not solicit or
recruit, attempt to solicit or recruit or assist another in soliciting or
recruiting any Freddie Mac managerial employee (including manager-level,
Executive-level, or officer-level employee) with whom Executive worked, or any
employee whom Executive directly or indirectly supervised at Freddie Mac, to
leave the employee’s employment with Freddie Mac for purposes of employment or
for the rendering of professional services. This prohibition against
solicitation does not apply if Freddie Mac has notified the employee being
solicited or recruited that his/her employment with the Company will be
terminated pursuant to a corporate reorganization or reduction-in-force.

If Employee is a licensed lawyer, this non-solicitation covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of Employee’s licensure or registration.

IV.         Treatment of Confidential Information

A.         Non-Disclosure. Executive recognizes that Freddie Mac is engaged in
an extremely competitive business and that, in the course of performing
Executive’s job duties, Executive will have access to and gain knowledge about
Confidential Information. Executive further recognizes the importance of
carefully protecting this Confidential Information in order for Freddie Mac to
compete successfully. Therefore, Executive agrees that Executive will neither
divulge Confidential Information to any persons, including to other Freddie Mac
employees who do not have a Freddie Mac business-related need to know, nor make
use of the Confidential Information for the Executive’s own benefit or for the
benefit of anyone else other than Freddie Mac. Executive further agrees to take
all reasonable precautions to prevent the disclosure of Confidential Information
to unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.

B.         Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Executive’s immediate supervisor all tangible materials
embodying Confidential Information, including, but not limited to, any
documentation, records, listings, notes, files, data, sketches, memoranda,
models, accounts, reference materials, samples, machine-readable media, computer
disks, tapes, and equipment which in any way relate to Confidential Information,
whether developed by Executive or not. Executive further agrees not to retain
any copies of any materials embodying Confidential Information.

C.         Post-Termination Obligations. Executive agrees that after the
termination of Executive’s employment for any reason, Executive will not use in
any way whatsoever, nor disclose any Confidential



--------------------------------------------------------------------------------

3

Information learned or obtained in connection with Executive’s employment with
Freddie Mac without first obtaining the written permission of the Senior Vice
President of Human Resources of Freddie Mac. Executive further agrees that, in
order to assure the continued confidentiality of the Confidential Information,
Freddie Mac may correspond with Executive’s future employers to advise them
generally of Executive’s exposure to and knowledge of Confidential Information,
and Executive’s obligations and responsibilities regarding the Confidential
Information. Executive understands and agrees that any such contact may include
a request for assurance and confirmation from such employer(s) that Executive
will not disclose Confidential Information to such employer(s), nor will such
employer(s) permit any use whatsoever of the Confidential Information. To enable
Freddie Mac to monitor compliance with the obligations imposed by this
Agreement, Executive further agrees to inform in writing Freddie Mac’s Senior
Vice President of Human Resources of the identity of Executive’s subsequent
employer(s) and Executive’s prospective job title and responsibilities prior to
beginning employment. Executive agrees that this notice requirement shall remain
in effect for twelve (12) months following the termination of Executive’s
Freddie Mac employment.

D.         Ability to Enforce Agreement and Assist Government Investigations.
Nothing in this Agreement prohibits or otherwise restricts you from: (1) making
any disclosure of information required by law; (2) assisting any regulatory or
law enforcement agency or legislative body to the extent you maintain a legal
right to do so notwithstanding this Agreement; (3) filing, testifying,
participating in or otherwise assisting in a proceeding relating to the alleged
violation of any federal, state, or local law, regulation, or rule, to the
extent you maintain a legal right to do so notwithstanding this Agreement; or
(4) filing, testifying, participating in or otherwise assisting the Securities
and Exchange Commission or any other proper authority in a proceeding relating
to allegations of fraud.

V.         Consideration Given to Executive

In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with employment
as Executive Vice President and Chief Financial Officer, which itself is
adequate consideration for Executive’s agreement to be bound by the provisions
of this Agreement.

VI.         Reservation of Rights

Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.

VII.         Compliance with the Code of Conduct and Corporate Policies &
Procedures, Including Personal Securities Investments Policy

As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy, copies of which are enclosed for Executive’s review.

Executive agrees to consult with Freddie Mac’s Chief Compliance Officer as soon
as practical prior to beginning employment about any investments that Executive
or a “covered household member,” as that term is defined in the Policy, may have
that may be prohibited by the Policy. Executive also agrees to



--------------------------------------------------------------------------------

4

disclose prior to beginning employment any other matter or situation that may
create a conflict of interest as such term is defined in the Code.

In addition, prior to beginning employment, Executive agrees to disclose to
Freddie Mac’s Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Executive may currently be
subject that may affect Executive’s future employment or recruiting activities
so that Freddie Mac may ensure that Executive’s employment by Freddie Mac and
conduct as a Freddie Mac employee are not inconsistent with any of their terms.

VIII.   Absence of Any Conflict of Interest

Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment with another employer that Executive will be
using in Executive’s position at Freddie Mac. Executive also represents that
Executive is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Executive’s ability to perform the duties and
responsibilities for Freddie Mac in the job position offered, and further
represents that Executive has provided Freddie Mac with copies of any
non-competition, non-solicitation or similar agreements or limitations that have
not expired, so that Freddie Mac can make an independent judgment that
Executive’s employment with Freddie Mac is not inconsistent with any of its
terms.

IX.       Enforcement

A.         Executive acknowledges that Executive may be subject to discipline,
up to and including termination of employment, for Executive’s breach or threat
of breach of any provision of this Agreement.

B.         Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.

C.         Executive agrees that each of Executive’s obligations specified in
this Agreement is a separate and independent covenant, and that all of
Executive’s obligations set forth herein shall survive any termination, for any
reason, of Executive’s Freddie Mac employment. To the extent that any provision
of this Agreement is determined by a court of competent jurisdiction to be
unenforceable because it is overbroad, that provision shall be limited and
enforced to the extent permitted by applicable law. Should any provision of this
Agreement be declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.

D.         This Agreement is governed by, and will be construed in accordance
with, the laws of the Commonwealth of Virginia, without regard to its or any
other jurisdiction’s conflict-of-law provisions. Executive agrees that any
action related to or arising out of this Agreement shall be brought exclusively
in the United States District Court for the Eastern District of Virginia, and
Executive hereby irrevocably consents to personal jurisdiction and venue in such
court and to service of process by United States Mail or express courier service
in any such action.



--------------------------------------------------------------------------------

5

E.         If any dispute(s) arise(s) between Freddie Mac and Executive with
respect to any matter which is the subject of this Agreement, the prevailing
party in such dispute(s) shall be entitled to recover from the other party all
of its costs and expenses, including its reasonable attorneys’ fees.

Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.

 

By:    /s/ James G. Mackey      Date:    9/25/13 James Mackey        